ORDER
CHARLES R. RICHEY, District Judge.
The above entitled cause, having come on for Hearing before the Court and Jury, upon the basis of a Complaint filed herein on August 23, 1983, and upon consideration thereof, including the Answer thereto filed by the defendants, including but not limited to defendant Nestor Fernandez, and after careful consideration thereof by each of the *1581respective parties hereto, including the officers and directors of the defendant corporation, and it appearing that the defendants have agreed to pay the plaintiffs a monetary settlement and other good and valuable consideration, and it appearing further that the defendants and each of them do not admit any liability or responsibility for the acts complained of in the Complaint, and continue to assert their innocence in respect to the acts complained of is said complaint, and deny the allegations therein with respect to each of them, but in order to avoid the expense and cost of a lengthy trial, and the uncertainties of two appeals, and it further appearing that it is appropriate and proper for them, by means of this instrument, to advise the plaintiffs and each of them that the acts complained of in. the complaint will never occur in the future by the named defendants or anyone under their dominion and control.
Accordingly, it is by the Court, this 17th day of May, 1984,
ORDERED, that the above entitled cause be, and the same hereby is, dismissed with prejudice for the reasons set forth above and none other; and it is
FURTHER ORDERED, that the above entitled ORDER shall remain on the dockets of this Court by virtue of the authority of the Court and the authorization and consent of all parties and their respective counsel.